* Corpus Juris-Cyc. References: Schools and School Districts, 35 Cyc., p. 1008, n. 63.
This is an appeal from a decree making final a preliminary mandatory injunction directing the appellants to levy a tax to support a consolidated public school.
The school board of Wilkinson county created a consolidated school district, designated as Glenwild consolidated school district, and a tax for the support thereof was ordered by the board of supervisors. The collection of this tax was enjoined at the suit of several persons affected thereby, but, on appeal to this court, the decree of the court below was reversed and the cause remanded. Morgan v. Wood, 106 So. 435, 141 Miss. —. After the creation of the Glenwild district, the school board created another district, designated as the Williams Winans Institute consolidated school district, and included therein a large part of the territory composing the Glenwild school district. A petition containing the required number of signatures was filed with the board of supervisors requesting the levy of a tax for the support of the Williams Winans Institute consolidated school district. The board declined to levy this tax, and the injunction here in question was sued out.
This injunction should not have been granted. The appellees' remedy for the refusal of the board of supervisors to levy the tax was by direct appeal to the circuit *Page 691 
court from the order of the board of supervisors declining to make the levy, which remedy is plain, adequate, and complete. The impropriety of granting the preliminary mandatory injunction here in question is apparent when it is remembered that, had it been obeyed by the board, the case would thereby have been, in effect, ended without its ever having been tried on the merits.
In reaching this conclusion, we have left out of view the fact that, if this tax is levied, and the one in the Glenwild district is collected, those persons in the territory which is included in each of the districts will be taxed for the support of both schools.
Reversed and dismissed.